Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
Election/Restrictions
Applicant has amended the claims to exclude previously found species of second host compound. Accordingly, consideration of the claims was extended to the extent necessary to determine patentability. In this regard, prior art was found that anticipates/obviates the following species below:
    PNG
    media_image1.png
    189
    228
    media_image1.png
    Greyscale
 as first compound, 
    PNG
    media_image2.png
    404
    212
    media_image2.png
    Greyscale
as second compound, and 
    PNG
    media_image3.png
    207
    219
    media_image3.png
    Greyscale
as amine-based compound.
Accordingly, prior art rejections pertaining to the above species is presented below. The prior art search was not extended unnecessarily to cover all nonelected species. See MPEP 803.02(III).
Specification
The amendment filed 12/4/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material the language “and is not aromatic when the entire molecular structure is considered as a whole” within ¶ 289 of the submitted specification amendment. Prior, the paragraph clearly indicated the term “monovalent non-aromatic condensed polycyclic group” has “non-aromaticity in the entire molecular structure”. The new concept of “considered as a whole” is not found within the specification as originally filed and therefore constitutes new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 and 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the term “monovalent non-aromatic condensed polycyclic group”. As discussed above, Applicant’s specification amendment of ¶ 289 introduces new matter into how this term is explicitly defined within the specification. Since an explicit definition of claim terminology within the specification controls interpretation of the term as it is used in the claim, Applicant’s amendment has resulted in a new definition of the term “monovalent non-aromatic condensed polycyclic group” that lacks written support within the specification as originally filed. Therefore, claim 1 fails to comply with the written description requirement. 
As claims 2-14 and 16-19 depend from claim 1, they are rejected for the same reasons discussed above.
Claims 1-14 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 uses the term “monovalent non-aromatic condensed polycyclic group”. ¶ 289 defines the term as in a manner such that the group “is not aromatic when the entire structure is considered as a whole”. It is unclear by what metric one uses to deem a compound not aromatic “as a whole”. The specification provides no guidance as to how one is supposed to ascertain whether or not a compound is not aromatic “as a whole”. Accordingly, the definition within ¶ 289 renders the scope of what compounds are meant to be encompassed by the claims indefinite. 
Further, the above definition indicate the groups “is not aromatic when the entire structure is considered as a whole”. Fluorenyl is provided as an example. Fluorene:
    PNG
    media_image4.png
    118
    220
    media_image4.png
    Greyscale
is widely regarded as a polycyclic aromatic compound within the OLED art. See for instance page 21 of Hu (Organic Light Emitting Diode: Material, Process and Devices; Attached). Note also fluorene contains two aromatic benzene rings and thus, is clearly not “not aromatic when the entire structure is considered as a whole”.   
As claims 2-14 and 16-18 depend from claim 1, they are rejected for the same issues discussed above. A rejection of claim 19 is precluded since claim 19 specifies specific structures for the compounds of claim 1.
Claim Rejections - 35 USC § 103
Claims 1-14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR2015-0006722A). As the cited KR publication is in a non-English language, a machine-translated version of the application will be cited to.
Regarding Claims 1-10, 12-14, and 16-18, Lee teaches organic LEDs (Page 1) and discloses examples comprising a first electrode and second electrode facing one another and an emission layer, electron transport region, and hole transport region between the two electrodes, wherein the electron transport region is between second electrode and emission layer and the hole transport region is between first electrode and emission layer (Pages 33-38). Lee teaches an example where compound 6-9 is 
    PNG
    media_image2.png
    404
    212
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    207
    219
    media_image3.png
    Greyscale

Compound 6-9 (second compound) is consistent with Formula 3 of claim 1, Formula 3F of claim 13, and Formula 3F-1 of claim 14 whereby A31=A32=A33=benzene, b31=b32=4, R31=R32=H, a31=0, Ar31 = phenyl group (C6 aryl) substituted pyrimidinyl (C4 heteroaryl; Formula 9-12 of claim 10 where Z31 = phenyl and f3 = 2), and A34 = Formula 3-1 where X31 = S. 
Compound 1-35 (amine-based compound) is consistent with Formula 40 of claim 1 whereby X101=benzene, a101=a102=a105=0, a103=104=a106=1, L103=L104=L106 = phenylene (C6 arylene; Formulae 5-1 of claim 3 and 6-1 of claim 4), Ar101=Ar102=Ar104 = phenyl (C6 aryl; 11-1 of claim 17 whereby m1=5 and Z41 = hydrogen; 12-1 of claim 18), and Ar103 = fluorenyl (C15 aryl group; 11-4 of claim 17 
Such examples differ from the subject matter claimed in that an additional compound of Formula 1 of claim 1 is not included within the emission layer. In this regard, Lee teaches emission layer can include at least one compound represented by formulae (2) through (6) (Page 24; emphasis added) of which several of the compounds of Formula (5) satisfy all requirements for first compound of claim 1 (Pages 7 and 22-23). For instance, Lee describes the particular compound:
    PNG
    media_image1.png
    189
    228
    media_image1.png
    Greyscale
 which is consistent with Formula 1 of claim 1 whereby R2 through R14 = H and R1 = naphthyl. It would have been obvious to one of ordinary skill in the art to utilize combinations of Lee’s host materials within the emission layers of Lee, thereby predictably affording workable LEDs as taught by Lee. 
Regarding Claim 11, Compound 6-9 (second compound) is also consistent with Formula 3 of claim 1, Formula 3F of claim 13, and Formula 3F-1 of claim 14 whereby A31=A32=A33=benzene, b31=b32=4, R31=R32=H, a31=1, L31 = phenyl group (C6 aryl) substituted pyrimidinyl (C4 heteroaryl), Ar31 = phenyl (C6 aryl; Formula 10-1 of claim 11), and A34 = Formula 3-1 where X31 = S. 
Allowable Subject Matter
Claim 21 is allowed.
Claim 19 would be allowable if rewritten to overcome the 35 USC 112 rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 12/4/2020 have been fully considered but they are not persuasive. 
With respect to ¶ 289, Applicant argues when considered as a whole, it should be apparent that fluorenyl has anti-aromatic character and thus fluorenyl is “non-aromatic”. This is not found persuasive. In the field of organic chemistry, “anti-aromatic” and “non-aromatic” are completely different concepts. “Non-aromatic” is simply descriptive of compounds that are not aromatic. For example, cycloaliphatic compounds such as cyclohexane or cyclopentane are non-aromatic. “Anti-aromatic” is a specific characteristic of planar conjugated flat cyclic compounds with 4n pi electrons. Fluorene is not anti-aromatic because it is not fully conjugated owing to the CH2 group. Should the system become a cation, the system would then become fully conjugated and be anti-aromatic (in theory). With respect to fluorenyl, while it can be said that fluorenyl can be envisioned as two aromatic rings linked together in a planar configuration via a cyclopentadiene moiety, it is nonetheless maintained that fluorenyl is widely regarded as being aromatic “as a whole” in view of the Hu reference and does not have “non-aromaticity in the entire molecular structure” per the old definition.
Applicant’s arguments with respect Takada and previously cited Kim have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN E RIETH/Primary Examiner, Art Unit 1764